Citation Nr: 1718874	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1973.  The appellant seeks to establish that she is the Veteran's surviving spouse for VA purposes and is eligible for VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied entitlement to death pension, dependency and indemnity compensation (DIC) and accrued benefits on the basis that the appellant was not the Veteran's surviving spouse for VA purposes.  A March 2013 Statement of the Case (SOC) was issued by the Detroit, Michigan Regional Office and phrased the issue on appeal as "[w]hether continuous cohabitation existed between [the appellant] and [V]eteran...and their marriage may be deemed valid for VA purposes."  

Subsequent to the March 2013 SOC, additional documents submitted by the appellant were associated with the claims file in March 2015.  To the extent that any of the received documents are considered evidence, the appellant filed her substantive appeal in May 2013 and this evidence is therefore subject to initial review by the Board because the appellant did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1975 and the Veteran, while still married to the appellant, died in April 2007.

2.  The Veteran and the appellant cohabitated for VA purposes from the date of marriage to the date of the Veteran's death and temporary separation did not break the continuity of the cohabitation.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits have been met.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits, VA's fulfillment of its duties to notify and assist do not need to be addressed.

I.  Legal Criteria

For VA purposes, a surviving spouse is defined as a person:

who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse).  

38 U.S.C.A. § 101(3) (West 2014); see also 38 C.F.R. § 3.50 (2016).  With respect to continuous cohabitation, 38 C.F.R. § 3.53 (2016) states:
(a) General.  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.

(b) Findings of fact.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.

II.  Evidence 

A marriage certificate indicated that the Veteran and the appellant were married in June 1975.

In February 1985, the Veteran applied for nonservice-connected pension benefits and noted that he was married to the appellant and that they lived together.  The Veteran's mailing address was listed as [redacted].  A November 1986 rating decision granted entitlement to nonservice-connected pension benefits and a March 1987 notification letter noted that the benefits were included for the Veteran's spouse.  Eligibility Verification Reports (EVR) dated in August 1987, February 1988, February 1989 and February 1990 noted that the Veteran was married and living with his spouse and noted an address of [redacted].  

In March 1991, the Veteran submitted an EVR, with an address listed of [redacted], and noted that he was married but not living with his spouse.  A date of separation was noted of February 1, 1991, with a notation that this was when the spouse moved out.  Also submitted at this time were copies of court documents.  A February 1991 Complaint for Separate Maintenance document, prepared by the Veteran's attorney and signed by the Veteran, noted that the Veteran and the appellant were married in June 1975 and "[t]hat the parties lived and co-habitated together as husband and wife until on or about February 1, 1991."  It was also noted that that the Veteran and the appellant "have been unable to get along and are unable to reconcile their differences at the present time, but do not desire a divorce and are seeking separate maintenance only."  Marital assets included the marital home at [redacted].  A separate February 1991 Summons and Complaint noted the Veteran's address as [redacted] and the appellant's address as [redacted].  

In a May 1991 statement the Veteran stated that "my wife left Feb 91...and it was March 14 of 91 when she got all her belong[ing]s out."  The Veteran also referenced the appellant as living "with[] a guy in Flushing, Michigan."  A copy of a Letter of Transmittal dated June 4, 1991 to the appellant noted an address of [redacted].  In a June 1991 letter, VA informed the Veteran that the appellant was "removed...from your award effective February 2, 1991" and to "[n]otify us immediately if your wife returns, or if you begin to contribute to her support."  In a June 1991 statement, the Veteran stated that "attached is a notice of a hearing date pertaining to a divorce.  My wife moved out of my home 2-1-91...My wife was a member of my household until 2-1-91."  The court documents referenced a hearing in June 1991 at which the Veteran's attorney would "move the Court to Grant Judgment for Separate Maintenance."  Also of record, submitted in June 2012, is a June 1991 court document titled Stipulated Judgment for Separate Maintenance that stated that the marriage between the Veteran and the appellant "be separately maintained under the terms and conditions contained herein."  

On June 1991 and February 1992 EVRs, with an address listed of [redacted], the Veteran noted that he was married but not living with his spouse.  

On an April 1992 form, which was sent by VA in regards to the Veteran's nonservice-connected pension benefits and addressed to the appellant at [redacted], the appellant responded and noted that her correct address was [redacted]
Also of record is a July 1992 statement, completed by both the Veteran and the appellant on the same page.  The Veteran stated that he and the appellant "have been sep[a]rated since March of 1991."  The appellant stated that she could be written to at [redacted].

On February 1993 and February 1994 EVRs, with an address listed of [redacted], the Veteran noted that he was married but not living with his spouse.  
  
During the course of the current appeal, the appellant submitted various documents.

Submitted in June 2012 was a copy of an October 2003 VA treatment record, which noted that "[c]urrently [the Veteran] is cohabiting with his son.  He is also still married to his current wife but they do not live together.  They have been separated for 10 years."  The Board notes that on the May 2013 VA Form 9 the appellant stated that "I don't know what [the Veteran] told the VA hospital but I was involved with his care along with my sons."  
In November 2012, the appellant submitted a copy of a Quitclaim Deed dated in January 1996 that listed both the Veteran and the appellant (noted to be the Veteran's wife) as having a post office address of [redacted].  Also submitted at this time was a May 1998 Title Commitment insurance document that listed the Veteran and the appellant as husband and wife, with an address listed of [redacted], and which also referenced a deed of trust/mortgage from the Veteran and the appellant.    

The appellant also submitted copies of various tax documents.  These included a 2003 City of Flint Resident Individual Income Tax Return, which noted the appellant and Veteran as married filing joint return and listed an address of [redacted].  The form also included a notation that the names and addresses were identical to the 2002 tax return.  A 2003 Michigan Individual Income Tax Return noted the appellant and Veteran as married, filing jointly, and noted an address of [redacted].  A 2004 W-2 noted the appellant's address as [redacted].  A 2005 W-2 noted the appellant's address as [redacted].  A January 2006 City of Flint Declaration of Estimated Income Tax and/or Quarterly Statement of Account document noted the appellant and Veteran's names and an address of [redacted]  A 2006 U.S. Individual Income Tax Return noted the appellant and Veteran as married filing jointly and noted an address of [redacted].

Also submitted in June 2012 were medical records from Genesys Regional Medical Center.  An October 2006 document listed the Veteran and the appellant as having an address of [redacted] (and that they had the same phone number).  An October 2006 History and Physical note stated that the Veteran "is married and lives with his wife and family members."

The Veteran's April 2007 death certificate noted that the Veteran was married to the appellant.  The certificate listed the Veteran's current residence as [redacted] and listed the appellant's mailing address as the same.  A May 2007 Statement of Funeral Goods and Services noted an address for the appellant of [redacted] and that she paid for a portion of the goods and services.

Also of record are various statements from the appellant.  In the April 2012 claim on appeal (on a VA Form 21-534), the appellant noted that she was married to the Veteran from June 1975 until his death in April 2007.  She also noted that she did not live continuously with the Veteran from the date of marriage to the date of his death and noted "not getting along 6-4-1991 lasted 1 month."  In a June 2012 statement the appellant stated that "[m]y husband and I were separated for 1 month in June of 1991.  I moved in with my mother at [redacted] for that one month" and that "[m]y husband and I then recon[c]iled and I returned home and continued to live with my husband and children."  In a November 2012 statement the appellant stated that "I am sending more proof that I was with my husband until the time of his death since it was the reason I was denied benefits" and that "[t]he proof shows dates and my name along with my husband and address."  On the May 2013 VA Form 9 the appellant stated that "I lived with the Veteran for all the years we were married from June 1975 until his death in April 2007.  Except for 1 month or less when we sep[a]rated because the Veteran was upset with my new job" and that "[w]e started living back together less than 1 month later."  The appellant also stated that "I sent paperwork showing that I maintained our home address thru all the years until my husband[']s death."  The appellant also stated that "I lived and helped with the care of my children and house.  I took care of my husband through all his illnesses started in 1983 thru - to his death...I was married to my husband for 32 years and lived with him all that time lacking less than 1 month."    

Also of record are buddy statements.  Statements dated in June 2012 from J.B. and B.B., noted as the sons of the Veteran and the appellant, referenced their parents as being separated for one month in June 1991 and that the appellant lived at their Grandmother's house at [redacted].  J.B.'s statement also stated that "[t]hey reconciled after that one month and went back together and continued to live together in marriage until the date of my father's death" and B.B.'s statement also stated that the appellant "returned home after the one month.  They lived together until [the Veteran] passed away."  Also of record is a statement dated in October 2012 from L.S., noted as the Veteran's sister and the appellant's sister in law.  L.S. stated that "I am writing this letter to confirm that [the Veteran] and [the appellant] were married in June of 1975 and remained together until the time of [the Veteran's] death in April of 2007" and that the Veteran and the appellant "were together the entire duration of their marriage and were never at any time separated."  

III.  Analysis 

The issue on appeal is whether the appellant can be recognized as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.  As noted above, for VA purposes, a surviving spouse is defined as a person "who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death."  38 U.S.C.A. § 101(3) (West 2014); see also 38 C.F.R. § 3.50 (2016).  

As to the first requirement that the appellant was the spouse of the Veteran at the time of the Veteran's death, the evidence, to include a marriage license, indicated that the Veteran and the appellant were married in June 1975 and the evidence indicated that the marriage continued until the Veteran's death in April 2007.  In this regard, as noted, the Veteran's April 2007 death certificate noted that the Veteran was married to the appellant.  The Board finds this document to be particularly probative as to this issue.  As such, the Board finds that the appellant was the spouse of the Veteran at the time of his death.

As to the second requirement that the appellant "lived with the veteran continuously from the date of marriage to the date of the veteran's death," as noted above, 38 C.F.R. § 3.53 (2016) provides additional clarification as to this requirement.  As relevant, 38 C.F.R. § 3.53 (2016) states that:

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.

(b) Findings of fact.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

As outlined above, contemporaneous evidence indicated that the Veteran and the appellant separated in 1991.  A February 1991 Complaint for Separate Maintenance document noted that the Veteran and the appellant "have been unable to get along and are unable to reconcile their differences at the present time, but do not desire a divorce and are seeking separate maintenance only."  The Board notes that this document was prepared by the Veteran's attorney and signed by the Veteran.  Additionally, a June 1991 court document titled Stipulated Judgment for Separate Maintenance stated that the marriage between the Veteran and the appellant "be separately maintained under the terms and conditions contained herein."  Also, in the April 2012 claim on appeal (on a VA Form 21-534), the appellant noted that she did not live continuously with the Veteran from the date of marriage to the date of his death and noted "not getting along." 

Also as outlined above, the evidence is unclear as to the length of the separation for the Veteran and the appellant, as different evidence from different times and sources referenced varying lengths of time for the separation.  Regardless of the duration of the separation, the contemporaneous 1991 court documents establish that the separation was by mutual consent.  The reason for this separation was noted in the April 2012 claim by the appellant as being because the Veteran and the appellant were "not getting along."  As noted, pursuant to 38 C.F.R. § 3.53(a) (2016), "[t]he statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information."  There is no such contradictory information.  Rather, as referenced, the February 1991 Complaint for Separate Maintenance document, which was signed by the Veteran, referenced that the Veteran and the appellant "have been unable to get along."  This evidence indicates that the reason for the separation was mutual consent because the parties were not getting along.    

The Board notes that 38 C.F.R. § 3.53(b) (2016) references that if "separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran," then "the continuity of the cohabitation will not be considered as having been broken."  In this case, the evidence does not show an intent on the part of the appellant to desert the Veteran.  In a May 1991 statement the Veteran stated that "my wife left Feb 91" and also referenced the appellant as living "with[] a guy in Flushing, Michigan."  No further information as to this assertion is of record.  In addition, other evidence, as outlined above, referenced that the appellant lived with her mother (at [redacted]) during the separation.  Moreover, objective third party evidence noted above, to include tax records and the Veteran's death certificate, referenced the Veteran and the appellant as living together at [redacted].  Further, October 2006 medical records from Genesys Regional Medical Center, to include an October 2006 History and Physical note that was presumably based on a statement from the Veteran, referenced that the Veteran and the appellant lived together.  This evidence, showing that the Veteran and the appellant were living together during this time period, weighs against an intent on the part of the appellant to desert the Veteran.

As such, the Board finds that the Veteran and the appellant were married in June 1975 and that they separated in approximately 1991.  While it is unclear from the evidence of record as to the duration of this separation, it was only a temporary separation because evidence indicated that the Veteran and the appellant were living together at the time of his death in April 2007.  The appellant has stated that the separation was because she and the Veteran were "not getting along" and, pursuant to 38 C.F.R. § 3.53 (2016), the Board will accept this reason as there is not contradictory information.  In addition, as outlined, the evidence did not show that the appellant intended to desert the Veteran.  As such, the continuity of the Veteran and appellant's cohabitation will not be considered as having been broken for VA purposes.  Stated differently, the Veteran and the appellant had a temporary separation, which does not break the continuity of the cohabitation for VA purposes.  Accordingly, the Veteran and the appellant cohabitated for VA purposes from the date of marriage to the date of the Veteran's death.  

In sum, the Board finds that the Veteran and the appellant were married in June 1975 and that the Veteran, while still married to the appellant, died in April 2007.  The Board also finds that the Veteran and the appellant cohabitated for VA purposes from the date of marriage to the date of the Veteran's death and that temporary separation did not break the continuity of the cohabitation.  The Board thus concludes that the criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits have been met and therefore the appellant's claim is granted.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2016).



ORDER

Recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is granted.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


